-Order denying appellant’s motion for contribution pursuant to section 211-a of the Civil Practice Act reversed on the law and the facts, with $10 costs and disbursements, and motion granted, with $10 costs. Accepting as true the respondent’s claim of an agreement between him and plaintiffs to limit the extent of his liability if any were found by the jury, such agreement, made without appellant’s knowledge or consent, could not defeat its right to contribution. Judgment was entered against respondent and appellant, and the latter paid more than its pro rata share thereof. (Civ. Prae. Act, § 211-a; cf. Bee v. Spencer, 233 App. Div. 217.) The respondent presented no defense to appellant’s claim, and no reason for a plenary action is disclosed. (Cf. Neenan v. Woodside Astoria Transp. Co., 261 N. Y. 159.) Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.